Under an indictment upon two counts charging the possession of intoxicating liquor for the purpose of sale and the transportation of intoxicating liquor, the appellant was convicted of the first count; punishment fixed at confinement in the penitentiary for a period of two years.
No statement of facts accompanies the record.
The indictment is attacked upon the ground that it fails to charge that the liquor possessed was either spirituous, vinous or malt. The *Page 159 
term used is "did then and there unlawfully possess for the purpose of sale intoxicating liquor, against the peace and dignity of the State." The point has been specifically decided against the appellant in the case of Burgess v. State, No. 11,445, not yet reported, upon the citation of the following authorities: Tucker v. State, 251 S.W. Rep. 1090; Lenz v. State, 290 S.W. Rep. 168.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.